Citation Nr: 1450040	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-07 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a dental disorder for compensation purposes, to include as due to dental trauma.

2.  Entitlement to service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161.

3.  Entitlement to an increased disability rating (or evaluation) for post-operative residuals of a right acromioclavicular separation, in excess of 10 percent.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1982 to June 1982, and from July 1983 to January 1988.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the RO in St. Louis, Missouri, which denied an increased disability rating for the service-connected post-operative residuals of a right acromioclavicular separation, service connection for a dental disorder, and service connection for a noncompensable dental disorder for treatment.

The Veteran testified from St. Louis, Missouri, at a September 2014 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

VA has received additional evidence from the Veteran since the issuance of the March 2012 statement of the case (SOC).  While this evidence does make reference to the Veteran's dental disability, as the new evidence does not indicate that the Veteran may have bone loss of the maxilla or mandible, the information contained is either cumulative and/or redundant of the evidence previously received and considered by the RO and/or not relevant to the issue of service connection for a dental disorder for compensation purposes, to include as due to dental trauma, which is the only issue not being remanded in the instant decision.  As such, a waiver of RO consideration is not necessary.  See 38 C.F.R. § 20.1304(c) (2014).

The issues of an increased disability rating for the service-connected post-operative residuals of a right acromioclavicular separation, service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The March 1982 service entrance examination report notes that the Veteran had a "normal" mouth, and a March 1982 service dental record did not note any missing teeth.

2.  There is no separation examination for the Veteran's first period of service in his service treatment records.

3.  A June 1983 entrance examination for the Veteran's second period of service notes that the Veteran had a partial replacement of four teeth.

4.  In December 1983 during service, the Veteran received a permanent bridge for Tooth 6 through Tooth 11.

5.  In-service dental records indicate that the Veteran may also have been missing Tooth 2 and Tooth 4.

6.  The Veteran received routine dental treatment during active service, including treatment for carious teeth.

7.  There was no dental trauma and/or disease during service resulting in bone loss of the maxilla or mandible.

8.  Compensation is not available for loss of teeth due to dental trauma, carious teeth, or residuals related thereto.


CONCLUSION OF LAW

The criteria for establishing service connection for a dental disorder, to include loss of teeth, for compensation purposes have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In June 2010, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a claim of service connection for a dental disability and the assignment of a rating and effective date for an initial award of service connection, what actions he needed to undertake, and how VA would assist him in developing the claim.  The June 2010 VCAA notice was issued to the Veteran prior to the September 2010 rating decision from which the instant appeal arises.  The issue of service connection for a dental disability for compensation purposes was readjudicated in the March 2012 statement of the case (SOC); therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Board finds that all relevant documentation has been secured, which includes service treatment records and VA and private medical documents.  The Board notes that the Veteran has advanced on multiple occasions that his dental service treatment records are incomplete; however, it appears to the Board that all available service treatment records have been obtained from the National Personnel Records Center (NPRC).  Specifically, in a letter dated January 2011, the Veteran was informed that NPRC could not respond to his service treatment (medical) records request because his service treatment records had been loaned to VA at that time.  

The Veteran has not been provided with a VA medical examination because the service dental records are sufficient medical evidence to decide the appeal; therefore, no medical examination or medical opinion is needed in this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Further, as will be explained below, because the Veteran has not been diagnosed with a compensable dental disability, the law, and not the facts, is dispositive of the issue on appeal; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.   

Service Connection for a Dental Disorder for Compensation Purposes

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks service connection for a dental disorder.  Specifically, at the September 2014 Board videoconference hearing the Veteran testified that while in service during physical training his retainer "went into his gums" knocking out or otherwise causing a number teeth to have to be replaced. 

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2014).  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. § 3.381(b) (2014)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2014).  38 C.F.R. § 3.381(a) (2014). 

At the outset, the Board notes that there is some confusion as to the extent of the Veteran's tooth loss in service.  The Veteran's March 1982 entrance examination for his first period of active service noted that he had a "normal" mouth, and a March 1982 dental service treatment record did not note any missing teeth.  There is no separation examination for the first period of service, and no other dental service treatment records dated during the Veteran's first period of service.  

The June 1983 service entrance examination report for the second period of service noted that the Veteran had a partial replacement of four upper teeth; the specific teeth were not identified.  An October 1983 dental service treatment record noted that the Veteran was fitted for a temporary bridge from Tooth 6 to Tooth 11.  There was no explanation as to why the bridge was needed at that time.  Further, it was recorded in October 1983 that the Veteran would need a bridge from Tooth 3 to Tooth 5.  There is no indication that such a bridge was placed prior to service separation.  The evidence reflects that the second bridge was to replace what appears to be noted as a missing Tooth 4 in the dental service treatment records.

In an August 2008 statement, the Veteran wrote that his top four middle teeth were removed prior to his entering service in 1982.  There is no mention of any subsequent missing teeth in service; however, as the Veteran's primary concern throughout the course of this appeal has been to have his front bridge replaced, it is not unusual that he would neglect to discuss any other missing teeth.  A February 2011 picture of the Tooth 6 to Tooth 11 bridge shows that the dental device was likely secured to Tooth 6 and Tooth 11 to replace the missing Tooth 7, Tooth 8, Tooth 9, and Tooth 10.  This is supported by a July 2010 note from the Veteran's dentist indicating that the front bridge fell off because Tooth 6 had totally decayed

At the September 2014 Board videoconference hearing, the Veteran testified that he only had two missing teeth when he entered service in March 1982, and that he subsequently broke two teeth during physical training when his retainer went into his gums with enough force to snap the teeth.  In a January 2011 statement, the Veteran's ex-wife advanced that while the Veteran was in service he sustained a mouth and tooth injury which resulted in the installation of a new bridge for the Veteran's top front teeth.

While the record is not particularly clear, dental service treatment records appear to reflect that the Veteran was missing Tooth 2, Tooth 4, Tooth 7, Tooth 8, Tooth 9, and Tooth 10, a total of six teeth, at the conclusion of service.  As such, the service treatment records indicate that the Veteran lost at least two teeth while in service, which is supported by his September 2014 Board videoconference hearing testimony.  Based on the above, the loss of teeth in service has been established.  Further, the dental service treatment records also reflect that the Veteran received treatment for carious teeth while in service. 

The Veteran's extracted and replaced teeth do not constitute an injury for which compensation may be granted.  See 38 C.F.R. § 3.381 (replaceable missing teeth and treatable carious teeth are not disabilities for compensation purposes).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis, or due to disease other than periodontal disease or caries, the Veteran is not shown to have a dental disability subject to compensation under the laws and regulations administered by VA.  The dental service treatment records do not show bone loss of the maxilla or mandible or a disease other than periodontal disease or caries.  Further, the Veteran has not advanced that he has any such loss, and the private dental records received by VA also do not note such a loss.  Accordingly, he has not presented a service connection claim for which compensation may be granted.  Id. 

The Board has carefully considered the Veteran's contention that he sustained dental trauma in service that resulted in loss of teeth, and that he should be compensated accordingly.  Regarding whether such an injury was actually sustained in service, the Board need not address the credibility of this assertion, as it is ultimately not germane to this issue.  Even assuming, arguendo, the Veteran did sustain an injury to the mouth which resulted in loss of teeth, the preponderance of the evidence is against a finding that he sustained any bone loss of the maxilla or mandible, as is required for the award of compensation for dental trauma and/or treatable carious teeth.  See 38 C.F.R. §§ 3.381, 4.150.  The evidence of record, both lay and medical, is negative for any bone loss of the maxilla or mandible. 

The Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In sum, the weight of the evidence shows that the loss of the Veteran's teeth did not result from loss of substance of the body of the maxilla or mandible from trauma, or from disease other than periodontal disease or caries.  See 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental disorder for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  To the extent to which the Veteran seeks service connection solely for outpatient dental treatment, such issue is addressed below.


ORDER

Service connection for a dental disorder for compensation purposes is denied.


REMAND

Noncompensable Dental Disorder

In the September 2010 rating decision, the RO adjudicated both the issues of a dental disorder for purposes of compensation and a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment.  The Board must address all issues reasonably raised by a liberal reading of the record; consistent with this principle, a claim for service connection for a dental condition for purposes of compensation must also be considered to be a claim for service connection for a dental disability for purposes of VA outpatient dental treatment.  Mays, 5 Vet. App. at 305.  The Board further notes that, as to each noncompensable service-connected dental condition, a determination will be made regarding whether it was due to combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  The significance of finding a dental condition is due to service trauma is that a veteran will be eligible for VA outpatient dental treatment without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. 
§ 17.161(c).

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

The Veteran has advanced that he sustained a mouth injury in service which both broke two previously undamaged teeth, and necessitated the replacement of his previously removable two-piece dental bridge with a permanent bridge.  Further, as discussed above, there is some confusion as to just which, if any, teeth were missing when the Veteran entered service, and which, if any, teeth were damaged and/or lost during active service.  As such, the Board finds a VA dental examination is warranted.  

Increased Disability Rating for Right Acromioclavicular Separation

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  The Veteran last received a VA joint examination in June 2010.  At the September 2014 Board videoconference hearing, the Veteran's representative advanced that the Veteran's right shoulder disability has worsened since the June 2010 VA examination.  As such, the Board finds that a remand for a new VA joint examination is warranted.

Outstanding Medical Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  At the September 2014 Board videoconference hearing, the Veteran informed the undersigned that there are outstanding VA treatment (medical) records.  Specifically, he was treated at the VA Medical Center (VAMC) in Kansas City, Missouri, in 1989, the records of which he informed the Board have been archived.  He also received treatment from the VAMC in Gainesville, Florida from 2002 to 2009, and from the VAMC in Fayetteville, Arkansas, from 2010 to the present.  On remand the AOJ should attempt to obtain these outstanding VA treatment records.

Further, VA has received copies of the Veteran's dental bills concerning the replacement of the dental bridge which was placed in service; however, VA has not received the private dental records discussing the procedures and treatment received by the Veteran.  On remand the AOJ should request that the Veteran provide the appropriate releases so that it may obtain the outstanding private dental records.

TDIU 

The Court has held that entitlement to a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is service connected for post-operative residuals of a right acromioclavicular separation, and he filed a claim for an increased disability rating.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  At the September 2014 Board videoconference hearing, the Veteran testified that he was medically retired from the Bureau of Prisons, at least in part because his right shoulder disability prevented him from qualifying on weapons.  The issue of entitlement to a TDIU has been raised.  As the issue of entitlement to a TDIU has not previously been addressed, the Board remands the issue to the RO for adjudication.  

Accordingly, the issues of service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. 
§ 17.161, an increased disability rating for post-operative residuals of a right acromioclavicular separation, in excess of 10 percent, and entitlement to a TDIU are REMANDED for the following action:

1.  The AOJ should contact the Veteran to clarify whether he would like to claim a TDIU and, if so, send a VCAA notice for a TDIU and any related development (such as a VA Form 21-8940).

2.  Contact the Veteran and request that he provide information as to any private dental treatment he has received since service separation, including replacement of the dental bridge that was installed during service.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified dental care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the dental treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

3.  Associate with the record all VA treatment records pertaining to the treatment of the service-connected post-operative residuals of a right acromioclavicular separation (right shoulder disability), not already of record, for the relevant period on appeal.  In particular, the AOJ should attempt to obtain the medical records from the VAMCs in Kansas City, Missouri, for the time period of 1989 (which may have been archived), Gainesville, Florida, for the time period from 2002 to 2009, and Fayetteville, Arkansas, for the time period of 2010 to the present.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

4.  Then, schedule the Veteran for the appropriate VA examination(s).  A detailed history of relevant symptoms should be obtained from the Veteran.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

Dental Treatment

A)  Identify any and all current dental disorders, if any, to include notation of missing teeth and specification of whether any missing teeth are replaceable.

B)  Identify which, if any, missing teeth were missing prior to service.

C)  Is it as likely as not (i.e., probability of 50 percent or more) that any identified currently missing teeth were incurred as a result of trauma during active service.  The examiner should identify the indications of previous trauma in providing the opinion.

D)  Was the Veteran's dental bridge for Tooth 6 through Tooth 11 installed/replaced in service due to in-service trauma?  

E)  What necessitated the post-service replacement of the Tooth 6 through Tooth 11 dental bridge which had been installed in service?

Right Shoulder Disability

The examiner should report the extent of the disabilities in accordance with VA rating criteria.  The examiner should specify the degrees of flexion, abduction, external rotation, and internal rotation of the right shoulder; and should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination.  This determination should be expressed in terms of degrees of additional limited motion.

The examiner should identify all current neurological symptoms associated with the Veteran's post-operative residuals of a right acromioclavicular separation.  The examiner should specify the nerves involved, note whether there is associated atrophy, or weakness, and express an opinion as to the severity of the disability for each nerve involved.  

The examiner should specifically report the ranges of motion of the right arm, or whether the right arm is ankylosed.  The examiner should also comment specifically on whether there is deformity (moderate, marked) of the right shoulder joint.

5.  Then, after any additional notification and/or development deemed warranted, adjudicate/readjudicate the issues of an increased disability rating for post-operative residuals of a right acromioclavicular separation (in excess of 10 percent), service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161, and entitlement to a TDIU.  If any benefit sought on appeal is/remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


